Title: From Abigail Smith Adams to William Steuben Smith, 24 March 1816
From: Adams, Abigail Smith
To: Smith, William Steuben



Dear Sir
Quincy March 24th 1816

I embrace the earliest opportunity to congratulate you upon the Birth of a son, and to rejoice with you, in the safety of Mother and child—who I hope may live and prove worthy of his Ancestors—I was writing to your Brother whom I received your Letter, and I communicated to him the agreeable intelligence
I should have sent Johns Letter for you to have a read, but I presumed you must have received Letters
I now inclose it to you; and. . .zd wish you to communicate it to Caroline—who I am glad to find is arrived in the City. If I should not be able to write to her news give my Love to her, and tell her I will soon
I have exhausted my Strength, in writing abroad, I am yet very feeble; altho better than for some time past I have a Letter from mrs Adams of the 27th Janry, she was then confined, with her & complaint St Anthonys fire, as it is called. I should rather he were preaching to his fishes, than tormenting my Friends
Remember me to your dear partner also present my congratulations to her—I hope my Life mat be spaired to see my third generation—your grandfather wishes you joy Louisa and Susan join in affectionate remembrance—your affectionate / G M

Abigail Adams